NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



WAYNE GHENT, DOC #360644,                     )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-950
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed July 27, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Wayne M. Durden, Judge.




PER CURIAM.


              Affirmed.


KELLY, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.